                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

MICHELLE WARNER,                                )
individually and on behalf of all others        )
similarly situated,                             )
                                                )
                         Plaintiff,             )
v.                                              )       Case. No. 5:19-cv-05042-PKH
                                                )
LITTLE JOHN TRANSPORTATION                      )
SERVICES, INC.;                                 )
CHRISTOPHER DALE;                               )
STEVEN DALE,                                    )
                                                )       COLLECTIVE ACTION
                         Defendants.            )

                                   BRIEF IN SUPPORT OF
                          MOTION FOR PARTIAL SUMMARY JUDGMENT

          The Plaintiff, Michelle Warner, on behalf of herself and all others similarly situated, comes

before this Court and for her Brief in Support of her Motion for Partial Summary Judgment:

     I.      INTRODUCTION.

          While the crux of this action relates to mandatory “off the clock” work and the effects of

that work on each Plaintiff’s life, each Plaintiff to this action has worked overtime “on the clock”

for which he or she not been properly compensated. Since at least April 2016, the Defendants

have been aware of the alleged impropriety of their practices but failed to take corrective action

to remedy those unlawful practices. Instead of paying these employees overtime as required, the

Defendants classified each Plaintiff as exempt under the administrative exemption of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 213(a)(1) (the same exemption applies to the

Arkansas Minimum Wage Act). That exemption is inapplicable for three reasons, but this Brief

focuses on the two reasonss which are easily established by undisputed facts. Each of these two

reasons individually entitle the Plaintiffs to partial summary judgment on liability. See Fed. R. Civ.

P. 56(a), permitting Summary Judgment on the part of each claim.




                                                    1
         First, each Plaintiff was guaranteed pay in an amount less than required for the exemption

to apply, which until January 1, 2020, was $455.00 per week. Second, each Plaintiff was subject

to a uniform pay deduction policy based upon the quantity of their work also which eliminates the

application of the exemption. This pay deduction policy also forfeits the possibility that this case

may be subject to the Fluctuating Workweek calculation method. Beyond the inapplicability of

the exemption, the undisputed facts also show that the misclassification of the Plaintiffs was willful

and that the Defendants had no reasonable grounds to believe they were complying with the

FLSA.

         Due to the the structure of the Defendants’ pay practices, the Plaintiffs are entitled to

judgement as a matter of law that they were misclassified as exempt from March 2, 2016 through

January 1, 2020 (or the point at which their employment terminated), and are entitled to pay at a

one and a half time overtime premium of each’s regular work rate for each hour of overtime they

may prove at trial. Because the Defendants’ misclassification was willful and instituted without

reasonable grounds, each Plaintiff is entitled to a three year statute of limitations review (under

both Arkansas and Federal law) from the date he or she joined this action, as well as the

liquidation of those damages proven, plus a reasonable attorneys’ fee and costs.

   II.      LAW AND ANALYSIS.

            a. Case history and pay practices.

         According to the admissions on file in the Answer, Little John is incorporated in Arkansas

and headquartered in Russellville, Arkansas. It has additional offices in Springdale, Arkansas,

and Houston, Texas. It performs freight brokerage services as an agency affiliated with a

transportation company known as Landstar. Its owners and executives who make decisions about

the employment practices of Little John are Christopher Dale and Stephen Dale. See generally,

Doc. No. 22, Answer. Christopher Dale and Stephen Dale each have testified to maintaining that

control and the ability to hire and fire employees. See also Exhibit 1, Deposition of Christopher

Dale at 11, Exhibit 2, Deposition of Stephen Dale at 9-13.

                                                  2
        On March 1, 2019, Plaintiff Michelle Warner filed this FLSA collective action against Little

John Transportation Services, Inc. (“Little John”), Christopher Dale, and Stephen Dale for

overtime pay under the Fair Labor Standards Act (“FLSA”) (as amended), 29 U.S.C. section §201,

et seq., and the Arkansas Minimum Wage Act (“AMWA”), Arkansas Code Annotated section 11-

4-211. See Doc. No. 1, Complaint. On April 8, 2019, Defendants filed their Answer to Warner’s

Complaint, admitted that Little John employed Plaintiff as an Agent and did not pay her or the

other Plaintiffs overtime. Instead, the Defendants claimed that Plaintiffs were exempt from federal

and state overtime laws. See Doc. No. 22 - Answer ¶¶ 3, 5, 13.

        They made this claim of exemption knowing that the Department of Labor had investigated

these practices in 2016 and found that an employee was entitled to overtime. See Exhibit 3, FOIA

Response from Wage and Hour department, File No. 1789408. They further knew, as of August

2016, that at least 48% of their employees were consistently working ON THE CLOCK more than

forty hours during a period of studied workweeks in July. See Exhibit 1, Exhibit 4 and 16 thereto,

Email Correspondence related to Recorded Overtime.

        On May 14, 2019, the Court granted Plaintiff’s motion to conditionally certify a collective

action under the FLSA and certified the following class:

        All current and former salaried “Freight Brokers” and “Agents”1 employed by Little John
        Transportation Services, Inc. at any time during the three years prior to their filing of a
        Consent to Join Collective Action Form.

See Doc. No. 47, Order. The following individuals opted and remain as part of the FLSA Collective

Action: Amber Barnes, Michael Benthin, Steffanie Blackwood, Jeremy Bradsher, Kevin Eigen,

Rosetta Fletcher, Faith Hallinan, Dennis Head, Daryl Horn, Samantha Jones, Austin Kelly, John




1
  The Court has recognized that there exists no dispute that the job title of Agent and Freight Broker is used
interchangeably for the Plaintiffs’ position.


                                                      3
King, Nikki Madison2, Robert Pease, Marian Penner, Stephanie Warren, and James Wooten.3 As

stated below, none of them were exempt from overtime under the FLSA and there can be no

dispute that each worked more than forty hours in workweeks during the statutory period.4

        Named Plaintiff, Michelle Warner, worked as an Agent and Freight Broker from 2015 until

June 3, 2019 in the Springdale Office, and the remaining opt-in Plaintiffs, having been identified

during the conditional certification process, worked in the various offices of Little John in Arkansas

and Texas during the statutory period of review (March 2, 2016 through the present).

        Generally, the job duties of each Agent are to make calls, book freight, and find trucks.

See Doc. No. 24-2 at Pg. 18. Said more formally, the undisputed jobs of each Plaintiff are the

same, regardless of office. The Parties agree that each Plaintiff acted as an Agent for the

Defendants. These Agents procure freight customers and then to broker such freight either to

Landstar-designated carriers or to third-party carriers as may be allowed by the customer. The

Defendants then receive a percentage of the profit from each brokered load pursuant to an

agreement with Landstar. The Defendants require that Agents procure and manage loads of

freight, and require that Agents continue this management for each load as long as any certain



2
  Plaintiff Nikki Madison recently passed away and her estate is commencing with an action in Arkansas
Probate Court to have appointed a special administrator of her estate to substitute her position in this action
in accordance with Fed. R. Civ. P. 25. FLSA claims survive the death of a Plaintiff. See e.g. Daigle v.
Angeline Enter., Inc., 2015 WL 7271746 *1 (M.D. Fla. Oct. 27, 2015) (“a claim for compensation due under
the FLSA survives the death of the employee.”); Acebal v. U.S., 60 Fed. CL. 551, 557 (2004); Lai Yoong
Low, et. al. v. Tian Yu, Inc., et. al., 2015 WL 1011699 *3 (S.D.N.Y. March 9, 2015); McFeely v. Jackson
Street Entertainment, LLC., 2014 WL 4182231 *2 (D. Md. Aug. 19, 2014); Veliz v. Cintas Corp., 2008 WL
281171 *2, fn. 2 (N.D. Cal. July 17, 2008). also see Guenther v. Griffin Constr. Co., Inc., 846 F.3d 979, 982
(8th Cir. 2017) [applying federal common law of survival to Americans with Disabilities Act due to national
mandate of ADA, which here is similar in nature to FLSA].
3
 Since opting in, six Plaintiffs have either expressed their intention or desire to no longer proceed with his
or her claim or it has been factually determined that those individuals do not have claims within the three
years proceeding having opted into this action. By this Motion, the Plaintiff moves to dismiss Plaintiff’s
Adair, Bliss, Doster, Eckleberry, Medina, and Yost without prejudice in accordance with Fed. R. Civ. P. 41
and the Defendants agree with such dismissal. Note that Plaintiff Adiar (who’s three year statute excludes
his claim) was the complainant for the April 2016 DOL investigation.

4
 The Plaintiffs’ claims are that each of them also worked overtime hours “off the clock” but the overtime
which is addressed in this Motion stems from the recorded and documented overtime that each worked
during his or her employment by the Defendants.

                                                      4
load is in transit such that the responsible Agent must be available to assist with that load at any

time. Little John requires each Agent to be available by his or her cell phone (paid for by each

agent individually and without reimbursement for phone service by Little John) at any time a load

is in transit. If the load is “on the board,” meaning active, management of that load is the Agent’s

responsibility no matter what time an issue may arise with that load. For all, see Doc. No. 22.

       In Discovery, Michael Benthin, Michelle Warner, and Nikki Madison were each provided a

complete spreadsheet of all time worked and pay received. Exhibit 4 at 1-12. The remaining

Plaintiffs were not given such detailed analysis, but complete timecards, paystubs, and pay

statements for each were provided and examples proving the Plaintiffs’ claims to on-the-clock

overtime worked and pay being deducted have been selected for this Motion. Those records are

collectively attached as Exhibit 4 hereto, bookmarked for the Court’s convenience. Exhibit 4

shows that:

       1. Michelle Warner’s base pay was never more than $425.00 per week and her pay was

           docked for absences in full and half day increments over the course of the statutory

           period. Exhibit 4 at Pgs. 1-4.

       2. Until October 2017 Michael Benthin’s base pay was less than $455.00 per week, and

           he was docked for absences in full and half day increments over the course of the

           statutory period through at least January, 2019. Id. at Pgs. 5-8.

       3. Nikki Madison’s base pay never exceeded $455.00 and she too was docked for partial

           days missed. Id. at Pgs. 9-12.

       4. Robert Pease worked over forty hours on the clock for the pay period ending February

           18, 2018. He was paid a base pay of $400.00 for that week. Id. at 13-15.

       5. Rosetta Fletcher was paid a base pay of $300.00 for the week ending July 23, 2016.

           Among other weeks, she clocked more than forty hours for the week ending March 25,

           2018, and during that time was paid a base pay of $400.00 per week. Her timecard

           ending May 5, 2018 evidences that Ms. Fletcher was docked pay for days of work

                                                 5
   missed. Little John did not check whether work was performed from home on days

   missed and would require each Agent to be available to answer calls on Flex days and

   when away from the office. Id. at 16-25; see also, Exhibit 5, Deposition of Teresa Dale

   at Pg. 13.

6. Stephanie Warren’s timecard of March 18, 2018 indicates she worked more than forty

   hours on the clock at a base pay rate of $400.00. Exhibit 4. at 25-26.

7. Amber Barnes’ timecard ending April 8, 2018 indicates she was docked for missing

   3.75 hours of work, with her base pay reduced to $360.00 from what would otherwise

   been $400.00. Her timecard ending October 7, 2018 evidences that she worked more

   than forty clocked hours without overtime pay and that her base was $400.00 per

   week. Id. at 27-32.

8. Steffanie Blackwood’s timecard ending June 28, 2017 evidences that she worked over

   forty hours that week and that her base pay was $400.00. Id. at 33-35. Her timecard

   of July 15, 2017 evidences that she earned $34.00 in commissions that week on top

   of her base pay of $400.00, but that her “base” pay was supplemented to equal a total

   of earnings for the week of $500.00.      Id. at 36-38.   For some employees, this

   supplementation of base pay would occur, but because it considered the employee’s

   commissions for the week, this practice did guarantee a base pay excluding

   commissions of $455.00 per week.

9. Erik Bliss’s timecard ending August 10, 2016 evidences that he worked over forty

   hours that week and that his base pay was $400.00. Id. at 39-41.

10. Jeremy Bradsher’s timecard ending June 25, 2016 evidences that he earned a base

   pay of $300.00 for working more than forty hours per week, but that it was

   supplemented as there appear to be only commissions of $20.68 for the week. Not

   that it matters, but the supplementation was only to an amount of $450.00 total. Id. at

   42-44. For his pay period through August 5, 2016, Mr. Bradsher worked over forty

                                        6
   hours again, and his base pay plus commissions was again supplemented in a

   different amount – this time to total $500.00. Id. at 45-47.

11. Kevin Eigen’s timecard through November 12, 2016 indicates he worked more than

   forty hours that week with a base pay of $450.00. Id. at 48-50.

12. Faith Hallinan’s timecard through January 21, 2018 indicates that she was docked

   one- and one-half days’ pay for the week and that her base pay was $300.00. Id. at

   51-53. Her timecard for the next week indicates that she worked more than forty hours

   on the clock but was paid a base rate of $300.00. Id. at 54-56.

13. Dennis Head’s payroll card the week ending July 22, 2016 evidences that he was paid

   a base pay of $300.00 for more than forty hours of work per week, made $97.05 in

   commissions and had his commissions supplemented by $102.95. Id. at 57-59.

14. Daryl Horn’s timecard through January 12, 2018 evidences that he was paid a base

   rate of $300.00 and was docked for a half day missed. Id. at 60-62. His timecard

   through the week ending May 20, 2018 evidences that he worked over forty hours on

   the clock and was paid a base pay of $300.00. Id. at 63-65.

15. Samantha Jones’ timecard through January 28, 2018 shows that she worked over forty

   hours that week for a base pay of $400.00. Id. at 66-68. Her timecard through

   February 18, 2018 evidences that she was docked a day’s pay for missing Monday,

   February 12th. Id. at 69-71.

16. Austin Kelly’s timecard ending June 24, 2018 evidences that he worked more than

   forty hours that week with a base pay of $400.00. Id. at 72-74. His timecard for the

   week ending July 28, 2018 evidences that his pay was docked a half day for missing

   less than four hours. Id. at 75-77.

17. John King’s timecard through July 15, 2016 evidences that he worked over forty hours

   with a base pay of $300.00, plus $107.70 earned commissions, plus $92,30 in

   supplementation to commissions from Little John. Id. at 78-80.

                                         7
       18. Sandy Penner’s timecard through June 3, 2017 indicates that her base pay (at that

           time $500.00) was deducted for missed days. Id. at 86-88. After December 14, 2017,

           Ms. Penner was not paid any base and worked out of her home. Id. at 84, 85, 89,

           90.

       19. James Wooten’s timecard ending on Friday, July 15, 2016 evidences that he worked

           more than forty hours that week with a base pay of $300.00 plus supplementation to

           his commission of $40.06. Id. 91-93. His documents for the week ending September

           15, 2016 evidences that he worked more than forty hours for a base pay of $300.00

           plus no supplementation from Little John.

       As evidenced by the pay documents attached as Exhibit 4, Each of these employees

worked overtime, and, at least at some point during the statutory period, received a base pay of

less than $455.00 per week. It cannot be disputed that over the course of the statutory period,

the Defendants have been aware that each of these Plaintiffs worked overtime. See Exhibit 1 at

Exhibits 4, 16, recognizing that in July 2016 48% of Agents worked overtime on the clock (without

analyzing time off the clock). It is further undisputed that these employees were subject to a pay

deduction policy for missed work, including half days. See Exhibit 5, Deposition of Teresa Dale

at 13-15; see also Doc. No. 43, Exhibit 14.

           b. The Plaintiffs were each misclassified as exempt from overtime.

       Section 7(a)(1) of the FLSA, 29 U.S.C. § 207(a)(1), requires that employees be paid time

and a half for work over forty hours a week. Section 13(a)(1) of the FLSA, 29 U.S.C. § 213(a)(1),

however, provides an exemption from the overtime pay requirement for persons "employed in a

bona fide executive, administrative, or professional capacity." Employers must prove by clear and

convincing evidence that an employee qualifies for exemption. Clark v. J.M. Benson Co., 789

F.2d 282, 286 (4th Cir.1986). These employers simply cannot meet that burden.

       Until this year, Little John did not consider its Agents eligible for overtime, and Agents did

not receive overtime pay. See ECF No. 22, Answer ¶ 3. Little John uniformly classifies freight

                                                 8
brokers/agents as exempt from overtime under state wage and hour laws. ECF No. 22, Answer

¶ 13; ECF No. 34-1. This classification decision has existed at least since March 1, 2016. See

Doc No. 43, Exhibits A-D, Little John Employment Manuals from 2016, 2017, 2018, and 2019

(with addendum). Little John’s policies have been established and maintained by Christopher

Dale and Stephen Dale within the State of Arkansas. Exhibit 1 at 11, Exhibit 2 at 9-13. While

Defendants declare in Little John’s manuals that salaried employees do not receive overtime, they

do not provide an exemption basis therein. See Doc. No. 43, Exhibits A-E. Little John now claims

each Agent is exempt under the administrative exemption. Doc. No. 31-1 at ¶ 9, Affidavit of Chris

Dale. That administrative exemption does not apply to these Plaintiffs.

       At all times relevant in this case, the applicable Fair Labor Standards Act Regulations (29

CFR §§ 541.200, 541.602) required that any employee subject to the administrative exemption

be paid a salary basis of $455.00 per week. See 29 CFR §§ 541.200, 541.602-604 (2004) [69

FR 22260, 22262, 22269-22271]. An employee is “considered to be paid on a ‘‘salary basis’’

within the meaning of these regulations if the employee regularly receives each pay period on a

weekly, or less frequent basis, a predetermined amount constituting all or part of the

employee’s compensation, which amount is not subject to reduction because of variations

in the quality or quantity of the work performed. Subject to the exceptions provided…an

exempt employee must receive the full salary for any week in which the employee performs any

work without regard to the number of days or hours worked.” (emphasis added). Id. at 541.602.

       “An employer who makes improper deductions from salary shall lose the exemption if the

facts demonstrate that the employer did not intend to pay employees on a salary basis. An actual

practice of making improper deductions demonstrates that the employer did not intend to pay

employees on a salary basis.” Id. at 541.603. Further, pursuant to Sec. 541.604, “[a]n employer

may provide an exempt employee with additional compensation without losing the exemption or

violating the salary basis requirement, if the employment arrangement also includes a

guarantee of at least the minimum weekly required amount paid on a salary basis. Thus,

                                                9
for example, an exempt employee guaranteed at least $455 each week paid on a salary basis

may also receive additional compensation of a one percent commission on sales.” (emphasis

added). Id. at 541.604.

                   i. Each Plaintiff worked overtime during pay periods in which he or she
                      was not paid a salary basis equal to $455.00 per week.

       As admitted in its Answer, Little John’s personnel policies, including policies related to

employment terms, recording time worked, time off, and compensation of freight brokers or

“Agents,” are uniform across all Little John locations. See Doc. Nos. 43-1 through 43-8, Little John

Employment Manuals from 2016 v1, 2016 v2, 2017, 2018, Undated Landstar Policy; New Hire

Checklist: Arkansas; New Hire Checklist: Texas; Restrictive Covenant Agreements, Little John

Training Manual. As discussed in more detail above, during the immediate three-year period prior

to the filing of this action, Little John compensated its Agents through base “salaries” plus

commissions earned for freight booked and settled. If an Agent’s commission did not reach certain

predetermined levels, Little John would add to that commission to reach a higher figure. That

supplementation, as is evidenced periodically in Exhibit 4, by its nature varied as it was based

upon commissions earned by each Plaintiff, and did not guarantee a base pay, exclusive of

commissions, of at least $455.00. See e.g. Exhibit 4 at 78-80, 91-93. The amount it added varied

depending on the commission earned. Id.

       As detailed above, each Plaintiff in this case performed work during the statutory period

where his or her “salary” was less than $455.00 per week, and where his or her “salary” was

subject to deduction based on the quantity and quality of his or her work. See Exhibit 4; Exhibit

5 at 13-15. While the Defendants may claim that the commission supplementation “guaranteed”

that certain of the Plaintiffs were to receive a set amount more than that threshold, that

supplementation in no way was based upon a predetermined or set amount and only added to

the commissions that each Agent earned. Under the Defendants’ pay structure, the Plaintiffs




                                                10
were not guaranteed an amount of $455.00 per week paid on a salary basis. The “salaries” paid

were more often $300, $400, or $425 plus commissions. See generally, Exhibit 4.

                  ii. The Plaintiffs’ pay was deducted such that even if the exemption
                      applied, it was lost.

       Each Plaintiff in this case performed work within the framework of uniformly applied

policies where his or her “salary” was subject to deduction based on the quantity and quality of

his or her work. See Exhibit 4, Exhibit 5 at 13-15. While the Defendant may claim that beyond

the “base” pay paid to each employee included a “guaranteed” commission payment to reach a

certain level, that “guaranteed” pay was taken away in any week in which the employee earned

commissions exceeding that “guaranteed” supplementation amount. Also, that “guaranteed”

amount would change week by week depending on the amount of commissions that were earned

and the amount necessary to boost an Agent’s pay to the chosen threshold (which in Nikki

Madison’s and other’s cases was less than $455 regardless).

       Beyond that, the pay practices employed by the Defendants deducted from the Agents

pay for time (full and partial) missed at work regardless of whether work was performed outside

of the office during that time away from work. See Exhibit 4, Noted Deductions of Pay; also see

Exhibit 5, Deposition of Teresa Dale at 13-15.; Doc. 43-14, Email Correspondence Acknowledging

docking of pay and uniformity of plan. While this policy of deducting each Agent’s base pay after

the exhaustion of his or her paid time off may be permitted for full day absences in which no work

is performed, the Defendants’ policy to deduct wages incrementally based upon time missed

during the day evidences that they did not intend to pay Agents on a salary basis. See 29 C.F.R.

§ 541.602(b), See also Dept. of Labor FLSA2005-7 (“Payment of the employee’s guaranteed

salary must be made, even if an employee has no accrued benefits in the leave plan and the

account has a negative balance, where the employee’s absence is for less than a full day.”) See

also communication between Christopher Dale and Michael Benthin addressing deduction of

partial days, Doc. 43-14. In that discussion, Mr. Dale informs Mr. Benthin that “You know we


                                               11
expect you to be on site managing your sales and your freight at least 40 hours a week. The way

to cure having your base docked is One, be at work, two have PTO to cover your time away from

work or three cover enough freight to make up for not being at work.” Also in that line of

communication, Teresa Dale asked Chris Dale “Do I dock him for the 1/2 days like I do everyone

else.” Id.

        “An actual practice of making improper deductions demonstrates that the employer did not

intend to pay employees on a salary basis.” 29 CFR § 541.603. Because the Defendants’ actions

clearly indicate that they did not intend to pay their employees on a salary basis, the Administrative

Exemption simply does not, and has never, applied to any of the Plaintiffs during any week as the

written, and pervasive, policy of the Defendants was to deduct “guaranteed” pay based upon the

quantity of work performed by the Plaintiffs.

        No matter what they may say now, the policy that was written and – as evidenced above

– implemented, shows that the Defendants had an actual practice of making improper deductions.

The policy was that : “Base Pay: Is for 40 hours of work per week and 8 hours per day (that does

not include lunch time). As of now, Time is deducted oft leave balances when not working 8 hours

per day in 15 minute increments. If no leave is available, time missed is deducted from base pay.”

See Ex. 1 at Exhibit 4, Orientation Checklist (policy of deducting time for less than full days

missed). As such, each Plaintiff was improperly classified as exempt.

             c. The misclassification of the plaintiffs was willful, and the Defendants have
                no reasonable grounds for believing they were complying with the FLSA.

        The statute of limitations for an FLSA action is extended to three years if the violation is

“willful.” A "willful" violation of the FLSA is one where "the employer either knew or showed

reckless disregard for the matter of whether its conduct was prohibited by the statute." McLaughlin

v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988).                 The

undisputed evidence before us, the willfulness of the Defendants’ violations cannot be genuinely

contested.


                                                 12
       It is undisputed that every single Plaintiff at some point was paid a “salary” of less than

$455.00 per week, and that amount has been in place by the administrative exemption regulation

since 2004 (until the regulation salary threshold was increased last year). The Defendants have

admitted they sought no advice on the propriety of its pay practices. Exhibit 5 at 13-16. Little

John suffered an April 2016 Department of Labor investigation into its pay practices and simply

decided to ignore its findings. Exhibit 3, DOL FOIA Response. The Defendants, no matter those

issues, continued to require each Agent to be available to coordinate and handle his or her loads

after regular working hours (with regular working hours being 7:30 am to 4:30 pm) while refusing

them compensation for that time. Then the Defendants failed to maintain any method of keeping

time worked by its Agents after working hours. See ECF No. 24-2; also 31-1.

       But the Defendants had direct involvement with the DOL on this issue, and cannot deny

they were aware of the FLSA regulations in place in 2016. Then, faced with the proposition that

the administrative exemption base salary requirements were to be raised, Little John studied the

risk of overtime applying to its Agents and Freight Brokers in 2016. See Exhibit 1, Exhibits 4 and

16 thereto (email chains related to potential 2016 Department of Labor Regulation amendments

and Little John timekeeping practices). That study MADE IT FACIALLY CLEAR that 48% of the

Defendants’ Agents were CONSISTENTLY working overtime on the clock at work (as studied at

each office) and recognized that each Agent and Freight Broker’s work performed after hours was

not included in the calculation. See Exhibit 1, Exhibit 16 thereto (emphasis added). Interestingly,

Little John indicated to its employees the reason for the study being work/life balance. See Exhibit

1, Exhibit 4 thereto.

       It is clear by the evidence presented that the Defendants were aware of the Department

of Labor’s requirements but simply chose to ignore the regulations applying them. According to

Teresa Dale, they believed that since they paid each person certain amounts per year in total,

that these employees were exempt. See Exhibit 5 at 11-12. And these practices not only

continued through the April DOL matter, but after another suit in Texas, and then throughout this

                                                13
action. The Defendants’ reckless disregard for the law could not be more apparent, and a three

year statute of limitations is warranted.

        An award of liquidated damages "is mandatory unless the employer can show good faith

and reasonable grounds for believing that it was not in violation of the FLSA." Braswell v. City of

El Dorado, 187 F.3d 954, 957 (8th Cir.1999). The Defendants clearly knew of the FLSA and that

their pay practices were in violation of it (as had been indicated by the Department of Labor in

April, 2016), yet they continued to misclassify their employees anyway; without meeting the salary

basis threshold, refusing to pay on the clock overtime, and refusing to track and pay for off the

clock work – that their policies required. See Doc. 24-2. Then, for good measure, the Defendants

docked the wages of individuals who may miss a half day of work – or a full day even – without

any practice in place to determine whether those who missed may have, perhaps, worked

remotely. See Exhibit 16 at 12-15. But of course those Agents worked remotely because they

had loads on the board and those load were their responsibility. Regardless, the Defendants

chose to deduct pay from their Agents as if no work had been done and as if they were hourly

employees. Id.

        When asked to produce any Department of Labor Opinions upon which Little John relied

to form its pay policies or designate any employee as exempt, its response was “[n]one.” See

Doc. 43-15, Answers to Discovery Requests at RFP No. 11. Unsurprisingly, it has misclassified

its workers as exempt and docked their pay as if they were hourly workers. Such a practice is

clearly in violation of the FLSA and there is no “reasonable ground” upon which they could base

their facially unlawful practices.

        The Defendants simply have no excuse for believing that their actions were in compliance

with the FLSA. They docked pay for half days missed. They docked pay for days employees

were out of the office without any check as to whether work was still being performed. They failed

to pay a guaranteed salary of $455.00 per week. They were the target of a DOL complaint, where

they used profanity with the WHD officer. Exhibit 3 at Pg. 3, April 22, 2016 Entry [“Called owner

                                                14
Chris Dale. I went over (redacted). He was disrespectful, he used profanity words. [Employer]

alleged that (redacted) is not due OT and will not pay.”] They then studied how much on-clock

overtime was being performed but they failed to keep records of other overtime time or adopt an

enforced policy recording those hours. Liquidated damages, along with an extended statute of

limitations is not simply appropriate, it is commanded.

   d. Christopher and Steven Dale are employers under the FLSA.

       The FLSA provides that an "employer" is "any person acting directly or indirectly in the

interest of an employer in relation to an employee." 29 U.S.C. § 203(d). "[A] corporate officer with

operational control of a corporation's covered enterprise is an employer along with the

corporation, jointly and severally liable under the FLSA for unpaid wages." Solis v. Hill Country

Farms, Inc., 808 F. Supp. 2d 1105, 1115 (S.D. Iowa 2011), aff'd, 469 F. App'x 498 (8th Cir. 2012);

see also Wirtz v. Pure Ice Co., 322 F.2d 259, 263 (8th Cir. 1963) (a finding of individual liability

under the FLSA would be "well supported" where there is "a combination of stock ownership,

management, direction and the right to hire and fire employees[.]").

       Little John, an Arkansas Incorporation, headquartered in Russellville, is owned by

Christopher and Steven Dale. Each of them exercises oversight, supervision, and communication

from their headquarters in Russellville, Arkansas. Christopher Dale and Steven Dale, as they

have testified in deposition, are each directly involved in issues that may arise with each

employee, his or her work, and related personnel matters. See Exhibit 1, Deposition of

Christopher Dale at 11; Exhibit 2, Deposition of Steven Dale at 9-13.           As such, they are

individually liable to the Plaintiffs for the damages each may prove.

   e. The time and a half method of calculation is required.

       Section 7(a)(1) of the FLSA, 29 U.S.C. § 207(a)(1), requires that employees be paid time

and a half for work over forty hours a week. 29 CFR § 778.114(a) permits an employer to use

the fluctuating workweek method to properly compute overtime compensation based on the

regular rate for a nonexempt employee under the following circumstances:

                                                15
       “(1) The employee works hours that fluctuate from week to week;

       (2) The employee receives a fixed salary that does not vary with the number of hours

worked in the workweek, whether few or many;

       (3) The amount of the employee's fixed salary is sufficient to provide compensation to the

employee at a rate not less than the applicable minimum wage rate for every hour worked in those

workweeks in which the number of hours the employee works is greatest;

       (4) The employee and the employer have a clear and mutual understanding that the fixed

salary is compensation (apart from overtime premiums and any bonuses, premium payments,

commissions, hazard pay, or other additional pay of any kind not excludable from the regular rate

under section 7(e)(l) through (8) of the Act) for the total hours worked each workweek regardless

of the number of hours, although the clear and mutual understanding does not need to extend to

the specific method used to calculate overtime pay; and

       (5) The employee receives overtime compensation, in addition to such fixed salary and

any bonuses, premium payments, commissions, hazard pay, and additional pay of any kind, for

all overtime hours worked at a rate of not less than one-half the employee's regular rate of pay

for that workweek.”

       Id.

       The fluctuating work week does not apply here. As discussed at length, supra, the

Defendants patently failed to pay a fixed salary that “does not vary with the number of hours

worked in the workweek.” Their policies and procedures prove it. Due to their actions of deducting

the Plaintiff’s pay below the base salary for full and half days missed without regard to whether

work was performed, they are not entitled to the fluctuating work week calculation method, and

must be required to pay all overtime at time and a half.

       V. CONCLUSION

       Until January of this year, for an employee to qualify for the Administrative Exemption

under the FLSA, he or she must have been compensated on a salary basis of no less than $455

                                                16
per year. 29 C.F.R. § 541.200(a). As admitted by Mr. Dale and as evidenced by the pay records

attached as Exhibit 4, each of these Plaintiffs at some point made a guaranteed base of less than

$455.00 per week as required notwithstanding the pay deducted for time missed. Since August

of 2018, a select few have made more as a supposed “base”, but their pay has still been subject

to deduction. See Exhibit 4 at Michael Benthin and Rosetta Fletcher Bookmarks, see also ECF

No. 31-1 at ¶ 4. Each of these Plaintiffs, during the statutory period, earned a base “salary” less

than that required by 29 C.F.R. § 541.200(a) and are not exempt from overtime, because each

did not receive a salary basis of $455.00 per week. As such, each is entitled to a judgment as a

matter of law that the Defendants are liable to each of them for the overtime hours during the

three year statutory period they may prove at trial, calculated at one and a half times their regular

work rate, plus an equal amount for liquidation. These Plaintiffs are entitled to that relief.

       Plaintiff respectfully requests that this Court grant her motion finding that each defendant

is jointly and severally liable to each Plaintiff for all overtime that was worked by each of them in

an amount proven at trial.

                                       Respectfully Submitted on behalf of herself and all other
                                       similarly situated,

                                       Michelle Warner, Plaintiff

                                By:     /s/ George M. Rozzell IV___________
                                       George M. Rozzell IV, AR Bar No. 2008032
                                       Miller, Butler, Schneider, Pawlik, Rozzell PLLC
                                       224 S. 2nd St., Rogers, AR 72756
                                       112 W. Center St. Ste 555, Fayetteville, AR 72701
                                       T: 479.621.0006 F: 479.631.6890
                                       grozzell@arkattorneys.com




                                                 17
                                CERTIFICATE OF SERVICE
       I, George Rozzell, hereby certify that on this 29th day of September 2020, I caused the
foregoing filing to be delivered to each Defendant of record through its designated counsel by
submitting the same with the Court’s Electronic Filing System which shall provide notice to:
       Christy Comstock
       Wales & Comstock
       3608 North Steele Boulevard, Suite 101
       Fayetteville, AR 72703

       Daniel Herrington
       Allison Pearson-Rhodes
       Katie Campbell
       Friday, Eldredge, and Clark, LLP
       400 West Capitol Avenue
       Suite 2000
       Little Rock, Arkansas 72201


                                    /s/ George M. Rozzell IV___________
                                    George M. Rozzell IV




                                             18
